—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating a prison disciplinary rule prohibiting the use of narcotics and controlled substances after urinalysis tests indicated that he had ingested marihuana. Petitioner challenges this determination, contending that it was not based, upon substantial evidence. We disagree. Adduced in evidence at the disciplinary hearing were the misbehavior report, the testimony of the correction officer who performed one of the two urinalysis tests and the two positive urinalysis test results. We find this sufficient to constitute substantial evidence of petitioner’s guilt (see, Matter of Lahey v Kelly, 71 NY2d 135, 138; Matter of Taylor v Coombe, 228 AD2d 851, 852; Matter of Bonilla v Coombe, 221 AD2d 782, lv denied 87 NY2d 807).
*701We also reject petitioner’s contention that his right to due process of law was violated when he was denied the opportunity to examine the Department of Correctional Services’ drug detection operational manual. The record discloses that petitioner was provided with the appendix to the requested manual which contains a detailed description of the urinalysis procedures followed by the Department. This provided petitioner with the information necessary to challenge the procedures used in the urinalysis which resulted in the determination of petitioner’s guilt (see, Matter of Adorno v Coughlin, 216 AD2d 615).
Mercure, J. P., Crew III, Casey, Yesawich Jr. and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.